Exhibit 10.1
AMENDMENT NO. 3
TO
IR BIOSCIENCES HOLDINGS, INC.
 
2003 STOCK OPTION, DEFERRED STOCK AND RESTRICTED STOCK PLAN
 
Pursuant to Section 7 of the IR BioSciences Holdings, Inc. 2003 Stock Option,
Deferred Stock and Restricted Stock Plan (the “Plan”) the Board of Directors has
duly adopted a resolution to amend provisions of the Plan to allow for the grant
of Bonus Stock awards as follows:

 
The name and title of the Plan is hereby amended to read in its entirety as
follows:
 
“IR BioSciences Holdings, Inc. 2003 Stock Option, Deferred Stock, Restricted
Stock and Bonus Stock Plan”
 
Section 1(b)(2) of Plan is hereby amended to read in its entirety as follows:
 
“Award” means any award of Deferred Stock, Restricted Stock, Stock Option or
Stock Bonus.”
 
A new Section 1(b)(22) is hereby added to read in its entirety as follows:
 
“Bonus Stock” means an award of shares of Stock granted pursuant to Section 6A
which may be subject to provisions for forfeiture and other restrictions and
objectives that will lapse as set forth in the grant.”
 
Section 2(b) of Plan is hereby amended to read in its entirety as follows:
 
“The Administrator shall have the power and authority to grant to Eligible
Persons, pursuant to terms of the Plan: (i) Stock Options, (ii) Deferred Stock,
(iii) Restricted Stock, (iv) Bonus Stock, or (v) any combination of the
foregoing.”
 
Section 2(b)(2) of Plan is hereby amended to read in its entirety as follows:
 
“to determine whether and to what extent Stock Options, Deferred Stock,
Restricted Stock, Bonus Stock or a combination of the foregoing, are to be
granted to Eligible Persons of the Company.”
 
Section 2(b)(4) of Plan is hereby amended to read in its entirety as follows:
 
“to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any such Award including, but not limited to, (i) the restricted period
applicable to Deferred Stock, Restricted Stock or Bonus Stock awards, (ii) the
date or dates on which restrictions applicable to such Deferred Stock,
Restricted Stock or Bonus Stock awards shall lapse during such period, and (iii)
when and in what increments shares covered by Stock Option may be purchased,
subject to applicable rules and regulations and restrictions set forth herein:
and”
 
The first sentence of Section 4 ELIGIBILITY is hereby amended to read in its
entirety as follows:
 
“ Officers, employees and directors of, and consultants and advisors providing
services to the Company, shall be eligible to be granted Non-Qualified Stock
Options, Deferred Stock, Restricted Stock or Bonus Stock awards hereunder.”
 
A new Section 6A entitled Stock Bonus is hereby added to read in its entirety as
follows:
 
“SECTION 6A.   BONUS STOCK
 
(a) Bonus Stock awards may be issued to Eligible Persons either alone or in
addition to other Awards granted under the Plan. The Administrator shall
determine the Eligible Persons, and the time or times at which grants of the
Bonus Stock awards shall be made and the vesting thereof; the number of shares
to be awarded; the provisions for the forfeiture of and restrictions on the
sale, resale or other disposition of the shares to be awarded, if any; the
performance objectives applicable to the Bonus Stock awards, if any; the date or
dates on which restrictions applicable to such Bonus Stock awards shall lapse,
if any; and all other conditions of the Bonus Stock awards.  The Administrator
may also condition the grant of Bonus Stock awards upon the exercise of Stock
Options, Deferred Stock or Restricted Stock, or upon such other criteria as the
Administrator may determine, in its sole discretion. The provisions of the Bonus
Stock awards need not be the same with respect to each recipient.
 
(b) There shall be no price paid by the recipient of any Bonus Stock award.
 
                (c) The prospective recipient of a Bonus Stock award shall not
have any rights with respect to such Award, unless and until such recipient has
executed an agreement evidencing the Award (a " Bonus Stock Award Agreement")
and has delivered a fully executed copy thereof to the Company, within a period
of sixty days (or such other period as the Administrator may specify) after the
Award date.”
 

--------------------------------------------------------------------------------


 
Except as provided below in this paragraph (c) of Section 6A, (i) each
Participant who is awarded Restricted Stock shall be issued a stock certificate
in respect of such shares of Restricted Stock; and (ii) such certificate shall
be registered in the name of the Participant, and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the IR
BioSciences Holdings, Inc. 2003 Stock Option, Deferred Stock, Restricted Stock
and Bonus Stock Plan and a Bonus Stock Award Agreement entered into between the
registered owner and IR BioSciences Holdings, Inc. Copies of such Plan and
Agreement are on file in the offices of IR BioSciences Holdings, Inc."
 
The Company shall require that the stock certificates evidencing such shares be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and, as a condition of any Bonus Stock award, the Participant shall have
delivered a stock power, endorsed in blank, relating to the Stock covered by
such Award.
 
With respect to Bonus Stock awards, at the expiration of the Restricted Period,
if any, stock certificates in respect of such shares of Bonus Stock shall be
delivered to the Participant, or his legal representative, in a number equal to
the shares of Stock covered by the Bonus Stock award.
 
                                (d) The Bonus Stock awards granted pursuant to
this Section 6A shall be subject to the following restrictions and conditions:
 
                      (i) Subject to the provisions of the Plan and the Bonus
Stock Award Agreement, during such period as may be set by the Administrator
commencing on the grant date (the "Restricted Period"), the Participant shall
not be permitted to sell, transfer, pledge or assign shares of Bonus Stock
awarded under the Plan other than by will or the laws of descent and
distribution. Within these limits, the Administrator may, in its sole
discretion, provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain performance
related goals, the Participant's termination, death or Disability or the
occurrence of a "Change of Control" as defined in Section 9 below; provided,
however, that the restriction on transferability referenced as above may not be
waived.
 
                      (ii) Except as provided in paragraph (d)(i) of this
Section 6A, the Participant shall have, with respect to the shares of Bonus
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares, and the right to receive any dividends thereon during the
Restricted Period, if any. With respect to Bonus Stock awards, the Participant
shall generally not have the rights of a stockholder of the Company, including
the right to vote the shares during the Restricted Period, if any; provided,
however, that dividends declared during the Restricted Period with respect to
the number of shares covered by a Bonus Stock award shall be paid to the
Participant. Certificates for shares of unrestricted Stock shall be delivered to
the Participant promptly after, and only after, the Restricted Period shall
expire without forfeiture in respect of such shares of Bonus Stock, except as
the Administrator, in its sole discretion, shall otherwise determine.
 
                      (iii) Subject to the provisions of the Bonus Stock Award
Agreement and this Section 6A, upon termination of employment for any reason
during the Restricted Period, all shares subject to any restriction as of the
date of such termination shall be forfeited by the Participant”
 
Section 9(a)(i) is hereby amended to read in its entirety as follows:
 
“Declare that the restrictions applicable to any Restricted Stock, Deferred
Stock or Bonus Stock awards under the Plan shall lapse in full or in part, and
that such shares and Awards shall be deemed fully or partially vested.”
 
Section 16 TERM OF PLAN is hereby amended to read in its entirety as follows:
 
“No Stock Option, Deferred Stock, Restricted Stock or Bonus Stock Award shall be
granted pursuant to the Plan on or after the tenth anniversary of the Effective
Date, but Awards theretofore granted may extend beyond that date.”
 
All other terms and provisions of the Plan, including the provisions of previous
amendments to the Plan, shall remain unchanged and in full force and effect as
written.
 
Pursuant to Section 7 of the Plan, no vote of the Stockholders was required to
approved this Amendment No. 4 to the Plan.
 
IN WITNESS WHEREOF, this Amendment No. 3 to the IR BioSciences Holdings, Inc.
2003 Stock Option, Deferred Stock and Restricted Stock Plan is made effective
this 28th day of May, 2009.
 

  IR BIOSCIENCES HOLDINGS, INC.,       A Delaware Corporation  
Date: May 28, 2009
By:
/s/ Michael K. Wilhelm                                     Michael K. Wilhelm  
    Chief Executive Officer          

 

 
 